We have carefully considered the petition for rehearing herein; and we find that all the points mentioned in the petition were duly considered in the preparation of the majority opinion of this Court and of the dissenting opinion, and that hence we would not be warranted in granting a rehearing.
The petition does not comply with the requirement of Rule 17 of this Court that a petition for a rehearing shall be "without argument," but waiving this requirement pro hacvice we may observe, in view of the statements contained in the petition relating to the question of identity of subject-matter, that in the original case of Snyder v. Scott, 174 S.C. 403,177 S.E., 665, the Court held that the Guaranty Company as surety was not liable to the ward, Lillie Chamberlain, for the unlawful receipt of her funds by the Judge of Probate. In other words, the specific question before the Court was whether or not the Judge of Probate was liable in her official capacity for the unlawful receipt of the funds in question. If the Court had answered this question affirmatively, this would certainly have been a final adjudication of liability against the surety; and since the answer was in the negative, the converse adjudication is likewise final. *Page 52 
In the instant cause the identical question was before the Court for determination, bottomed upon the additional allegation that the Judge of Probate had induced the Bank to pay over the funds (which it held for its ward, Lillie Chamberlain) to her by fraudulent representations as to her authority to receive the same and discharge the Bank. However, as pointed out in the majority opinion, a representation made as to a matter of law, in the absence of certain factors which were not present, does not constitute remediable fraud.
The designation in the majority opinion of the Lillie Chamberlain money as the subject-matter of both actions corresponds, we believe, to the approved definition of the same as being the matter or thing concerning which the wrong has been done; and this is, ordinarily, the property, or the contract, or other thing involved in the dispute.Chick Springs Water Co. v. State Highway Department,178 S.C. 415, 183 S.E., 27; Ophuls  Hill v. CarolinaIce  Fuel Co., 160 S.C. 441, 158 S.E., 824; ColumbiaNational Bank v. Rizer, 153 S.C. 43,150 S.E., 316, 68 A.L.R., 443. But it is really immaterial whether the subject-matter (or the subject of the action) be so defined or whether it be more abstractly defined as being the main primary right which has been broken, and by means of whose breach a remedial right arises, which has also been recognized as an acceptable definition.
The cases cited in the petition for rehearing were not cited in the briefs filed in behalf of the respondent, but we have reviewed the same, and we think a brief recital of their holdings will show that they are not applicable to the instant case. In the first case cited, to wit, Johnston-CrewsCo. v. Folk, 118 S.C. 470, 111 S.E., 15, it was adjudged in the original cause that a deed attacked as being made in fraud of creditors was not fraudulent or void, but was a valid deed; and in the subsequent suit the validity of the *Page 53 
deed was expressly recognized, but it was held not to constitute notice to certain creditors under the recording act. And in the original case the trial Judge specifically held that the validity of the deed under the recording act was not then before the Court.
In the second case cited, to wit, Chick Springs WaterCo. v. State Highway Department, 178 S.C. 415,183 S.E., 27, the first suit was for damages done by the overflow of plaintiff's property by impounded waters from the rain of 1929, and the Court states that the subject of the action was the negligent construction of the culvert; while in the later case the Court held that the cause of action was for damages done by the overflow of plaintiff's property by impounded waters from the rain of 1934, and that the subject of this action was not the original negligence in the construction of the culvert, but the negligent refusal to enlarge the culvert after written warning.
In the third case cited, to wit, Priester v. Southern Ry.Co., 151 S.C. 433, 149 S.E., 226, the Court held that a judgment against a wife in an action for injuries sustained by her in a railroad crossing collision was not res judicata
in an action brought by her husband for damages resulting to him from loss of services, companionship and expenses, suffered by him as the result of the injuries to his wife. But in a case of this character liability to the husband is separate and distinct from liability to the wife, and a judgmentfor or against her in a suit brought by the wife would have no effect upon the question of liability in a subsequent suit brought by the husband. The defendant's liability was dual
in character, and the discharge of the same as to one of the plaintiffs had no effect on the other.
The petition for a rehearing is denied.
MR. CHIEF JUSTICE BAKER and MESSRS. ASSOCIATE JUSTICES TAYLOR and LIDE concur. *Page 54 
MESSRS. ASSOCIATE JUSTICES STUKES and FISHBURNE dissent, favoring a rehearing.